Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on 06/15/2022.

The application has been amended as follows: 

	Replace the abstract with the following:
	A mop cleaning device includes an outer bucket, a water pump, a big cavity and a small cavity, wherein the big cavity and the small cavity are used for storing liquid, and the water volume of the big cavity is greater than that of the small cavity; the big cavity communicates with the small cavity, a valve for controlling communication of the big cavity and the small cavity is arranged between the big cavity and the small cavity, the water pump communicates with the small cavity and pumps water from the small cavity, and the outer bucket is provided with a support abutting against a mop head of a mop; and when the mop is cleaned, the valve is controlled to close a water passage between the big cavity and the small cavity, and the water pump pumps water from the small cavity to the mop to fulfill cleaning.

	In the claims:
	Claim 1, replace the phrase “device, comprising a water pump, a first cavity and a second cavity,” in line 1 with “device comprising: a water pump; a first cavity; and a second cavity;”; replace the phrase “and a water” in line 2 with “a water”; replace the phrase “is communicated with the second cavity, a valve for controlling on/off of” in line 4 with “communicates with the second cavity; a valve for controlling communication of”; and replace the phrase “is communicated” in line 6 with “communicates”.
	Claim 10, replace the phrase “bucket,” in line 3 with “bucket;”; replace the phrase “and the partition” in line 4 with “the partition”; replace the phrase “bucket,” in line 6 with “bucket;”; and replace the phrase “second cavity,” in line 8 with “second cavity;”.
	Claim 15, add the phrase “the cylinder is an outer cylinder,” immediately after “wherein” in line 1; and replace the phrase “the cylinder” in line 2 (both occurrences), in line 3, and bridging lines 3-4 with “the outer cylinder”.
	Claim 16, replace the phrase “the cylinder” in line 2 with “the outer cylinder”.
	Claim 19, replace the phrase “the mop head” in line 4 with “a mop head”; replace the phrase “the water” in line 6 with “the pumped water”.
	Thus, claims 1-23 are allowed.

Drawings
The drawings were received on 04/22/2020.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2008/0295870 to Perelli et al., which teaches a cleaning device, US 2009/0265876 to Gardner et al., which teaches a floor cleaning attachment, and US 2011/0118680 to Michaels et al., which teaches a fluid collection system.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of when a mop is cleaned, the valve is controlled to close a water passage between the first cavity and the second cavity, and the water pump pumps the water from the second cavity to the mop to fulfill a cleaning, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714